Citation Nr: 0722821	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

2.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance of another 
person or being housebound.

3.  Entitlement to service connection for residuals of 
shrapnel wounds of the legs.

4.  Entitlement to service connection for a groin rash.

5.  Entitlement to service connection for a right below knee 
amputation, claimed as secondary to the varicose veins 
disability.

6.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right leg.

7.  Entitlement to spousal allowance based on a need for the 
regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
February 1946, and from November 1950 to August 1951.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

By a July 13, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

The RO issued a rating decision, in March 2007, that denied 
the appellant's claims of entitlement to service connection 
for residuals of shrapnel wounds of the legs, for a groin 
rash and for a right below knee amputation, as well as his 
claims of entitlement to special monthly compensation (SMC) 
based on loss of use of the right leg and entitlement to 
spousal allowance based on a need for the regular aid and 
attendance of another person or being housebound.  In March 
2007, the RO transferred the case to the Board.  In the June 
2007 Informal Hearing Presentation (IHP), the appellant's 
representative presented argument that expressed disagreement 
with the denial of each one of those five issues.  

Pursuant to 38 U.S.C.A. § 20.300, a Notice of Disagreement 
and Substantive Appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed (in this case, the 
RO), unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In the 
latter case, the Notice of Disagreement or Substantive Appeal 
must be filed with the Department of Veterans Affairs office 
which has assumed jurisdiction over the applicable records.  
Id.  The appellant's representative submitted the June 2007 
correspondence to the Board instead of the RO.  However, 
because the Board had jurisdiction over the appellant's 
claims file at that time, the Board was the appropriate VA 
office to file an NOD.  Thus, the June 2007 IHP meets all the 
legal requirements for an NOD (content, timeliness and place 
of filing).  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.300, 20.202.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where an NOD is filed, but a Statement of the Case (SOC) has 
not been issued, the Board must remand the claim(s) so that 
an SOC may be issued.  Thus, these five issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected disabilities consist of 
a psychiatric disability evaluated as 50 percent disabling, a 
left (minor) upper extremity disability evaluated as 30 
percent disabling, a bilateral varicose veins disability 
evaluated at 30 percent disabling, bilateral hearing loss 
evaluated as 20 percent disabling and tinnitus evaluated as 
10 percent disabling; the combined disability evaluation is 
more than 70 percent.

2.  The appellant has an eleventh grade education and 
experience as an equipment mechanic helper and in saw mills; 
he has been retired for a number of years.

3.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is at least as likely 
as not that the appellant's service-connected disabilities 
are of such severity as to preclude him from obtaining or 
retaining substantially gainful employment.

4.  The appellant is unable to don/doff his artificial limb, 
is generally unable to care for the needs of nature or to 
feed, dress and bathe himself and he has difficulty with 
communication, all due to service-connected disability.

5.  The appellant appears unable to protect himself from the 
hazards and dangers of his daily environment due to service-
connected disability.


CONCLUSIONS OF LAW

1.  The requirements for a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2006).

2.  The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

In this case, VA's duties have been fulfilled.  Based on the 
grant of a total disability rating based on individual 
unemployability (TDIU) and the grant of special monthly 
compensation (SMC) benefits by the Board's decision herein, 
it is concluded that appellant had sufficient notice of the 
type of information and evidence needed to support said 
claims.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it applies, has been satisfied with respect to said 
TDIU and SMC issues on appeal.  Accordingly, appellate review 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Evidence

A VA Form 21-527, submitted by the appellant in July 2002, 
and a VA treatment noted dated in April 2006, indicate that 
the appellant has an eleventh grade education.  The report of 
the November 2004 VA audiology examination indicates that the 
appellant had occupational experience as an equipment 
mechanic helper and in saw mills.  The appellant has been 
retired for almost twenty years, as reflected by the various 
VA Forms 21-8940 of record.

The report of the July 2002 VA medical examination included a 
notation that the appellant had fatigability of the left 
upper extremity, as well as moderate weakness of the left 
upper extremity.  The report of the July 2003 VA neurological 
examination includes findings of weakness of the left arm and 
hand grip; the appellant was described as limited by fatigue 
and weakness and lack of endurance of the left arm due to the 
brachial plexus disability.  (Similar findings were made in 
the November 2004 VA general medical examination.)  A 
November 2003 VA treatment note states that neurological 
examination did not reveal any localized manifestations of 
stroke.  A March 2004 VA treatment note states that the 
appellant needed the assistance of his spouse as he was 
unable to put on or take off his artificial right lower limb.  
The report of the November 2004 VA vascular examination 
indicates that the appellant had edema times one of the left 
leg due to the varicose veins disability.  This required 
elevation of the leg for relief.  The report of the November 
2004 VA audiology examination includes the finding that the 
appellant's identified hearing loss would affect his work 
ability.  A July 2005 VA treatment note states that the 
appellant's ability to communicate was only 'fair'.  The 
appellant's private physician submitted a report to the RO in 
October 2005; the doctor stated that the appellant was unable 
to care for the needs of nature for himself or to feed, to 
dress or to bathe himself.  The doctor also stated that the 
appellant was unable to manage his own affairs.

II.  TDIU

Applicable law provides that a total evaluation based on 
individual unemployability (TDIU) may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

Based on the evidence of record, it is clear that the 
appellant does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
in that he has a service-connected psychiatric disability 
that is evaluated as 50 percent disabling, plus additional 
disability to bring his combined rating to more than 70 
percent.  Therefore, the remaining question is whether the 
appellant is unemployable as a result of his service-
connected disabilities.  The evidence supports such a 
conclusion; a high rating in itself (such as 80 percent) is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  

The Board notes that the appellant, in addition to his 
psychiatric disability, also has significant service-
connected upper and lower extremity disability plus a 
bilateral hearing loss with tinnitus disability.  Based on 
its review of the relevant evidence relating to the service-
connected disabilities discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by the combined effect of his psychiatric, upper and lower 
extremity and hearing loss with tinnitus disabilities as he 
is due to his other non-service-connected impairments.  The 
severe limitation of the ability to concentrate or interact 
appropriately with others, plus the hearing loss with 
associated difficulty in communication, and the left upper 
extremity weakness, including decreased hand grip leading to 
the inability to put on or take off his right lower leg 
prosthesis, as well as the decreased lower extremity capacity 
due to pain and edema plus the tinnitus, as well as the 
associated confinement to bed or house due to flare-ups from 
some of these disabilities, clearly interfere with the 
appellant's capacity to engage in substantially gainful 
employment.  Therefore, the Board concludes that entitlement 
to a total evaluation based on individual unemployability due 
to service-connected disability has been established.


II.  SMC

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly compensation purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The appellant's claim of entitlement to SMC based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
private medical treatment records, the VA outpatient 
treatment records and the reports of the VA examinations 
conducted in July 2002, July 2003, and November 2004 include 
sufficient information for an informed determination.  These 
records demonstrate a decline in the appellant's ability to 
engage in activities of daily living and to protect himself 
from the hazards of everyday life.  

The appellant underwent VA general medical examination in 
November 2004; the examiner commented on the appellant's 
functional loss and stated that the appellant required aid 
and attendance due in part to his service-connected 
psychiatric disability.  The VA audiology examination 
accomplished that same month indicates that the appellant had 
most difficulty with his service-connected hearing loss 
disability when visual and gestural cues were not available.

The medical evidence of record indicates that the appellant 
experiences pain and swelling in his left lower extremity due 
to the service-connected varicose veins disability.  In 
addition, he also experiences weakness, loss of strength, 
fatigability and decreased hand grip in his left upper 
extremity; concurrent medical findings also indicate that 
these findings are not due to the non-service-connected 
cerebral vascular event.  Furthermore, the service-connected 
left upper extremity disability is related to the appellant's 
inability to put on and/or take off his right lower leg 
prosthesis.

An October 2005 Aid and Attendance Letter from the 
appellant's private treating physician indicates that the 
appellant was described as being unable to care for himself 
as far as caring for the needs of nature without help.  The 
appellant was described as requiring assistance with 
dressing, bathing and eating.  He was said to be unable to 
manage his affairs.

The medical evidence of record, viewed liberally, does not 
rule out that the appellant's need for assistance in his 
activities of daily living and to protect himself from the 
hazards and dangers of daily living is a result of the 
service-connected psychiatric, upper left extremity, lower 
left extremity hearing loss and tinnitus disabilities even 
though non-service-connected cardiovascular, right lower 
extremity and degenerative joint disorders were noted.  
Liberally interpreting these reports, in particular the 
November 2004 VA examination reports, would support the 
conclusion that the appellant requires assistance to protect 
himself from the hazards of his daily environment and to 
assist him in activities of daily living as a result of the 
service-connected disabilities (psychiatric, left upper 
extremity, left lower extremity, hearing loss and tinnitus).  
There is ample evidence of the character of the deficits 
emanating from his service-connected disabilities that would 
seem to support the nonmedical assertions regarding a need 
for aid and attendance.  That the appellant's service-
connected disabilities have resulted in difficulties in 
communication, personal interaction, bathing, putting on and 
taking off his right leg prosthesis and other self-care needs 
is noted in the medical evidence.  This evidence is highly 
probative as the clinicians undoubtedly were aware of the 
impairment from all the other medical conditions noted in the 
record.  In addition, the specific activities requiring 
assistance were identified.

It is obvious that the appellant requires assistance in major 
aspects of daily living and VA examiners have collectively 
attributed his various difficulties as due appreciably to the 
service-connected disabilities.  The benefit of the doubt 
rule is applicable here since there is not a preponderance of 
negative evidence against the claim.  Whatever can be brought 
against the claim from the VA examinations or other treatment 
reports of record is equaled by the documented impairment 
from the service-connected disabilities.  The record does not 
contain an examination report that indicates that the 
appellant's need for aid and attendance is not related to 
these service-connected disabilities.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).   The enumerated factors need not 
all be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the veteran requires assistance in major aspects of self-care 
on account of a service-connected disability.  The evidence, 
viewed liberally, shows appreciable physical impairment of a 
degree from the service-connected disabilities that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  

In summary, the appellant has been found to have significant 
service-connected physical impairment that has resulted in an 
impaired ability to perform daily self-care tasks and to 
protect himself from the hazards present in his daily 
environment.  For example, it is not clear that he would be 
able to flee a nighttime house fire.  38 C.F.R. §§ 3.350(b), 
3.352(a).  Therefore, the appellant is entitled to special 
monthly compensation based on the need for regular aid and 
attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).


ORDER

A total disability evaluation based on individual 
unemployability (TDIU) and special monthly compensation (SMC) 
benefits by reason of the need for regular aid and attendance 
of another person are GRANTED, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The veteran's representative submitted a timely NOD, in June 
2007, which he specifically referred to the veteran's 
disagreement with the RO's denial of his claims of 
entitlement to service connection for residuals of shrapnel 
wounds of the legs, for a groin rash and for a right below 
knee amputation, as well as his claims of entitlement to 
special monthly compensation (SMC) based on loss of use of 
the right leg and entitlement to spousal allowance based on a 
need for the regular aid and attendance of another person or 
being housebound.  (The RO had denied these claims in a March 
2007 rating action.)  Because the RO has not yet issued an 
SOC addressing those claims, the Board must remand those 
issues to the AMC/RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should re-examine the 
veteran's claims of entitlement to 
service connection for residuals of 
shrapnel wounds of the legs, for a groin 
rash and for a right below knee 
amputation, as well as his claims of 
entitlement to special monthly 
compensation (SMC) based on loss of use 
of the right leg and entitlement to 
spousal allowance based on a need for the 
regular aid and attendance of another 
person or being housebound.  

2.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit(s) sought, or by the 
veteran's withdrawal of the NOD. 

3.  If, and only if, the veteran files a 
timely substantive appeal, should any 
issue be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


